Title: From Alexander Hamilton to Arnold Welles, 11 June 1800
From: Hamilton, Alexander
To: Welles, Arnold

Camp Oxford [Massachusetts]June 11th 1800
Sir 
We are making arrangements for paying off the troops previously to their disbandment. This event is near at hand, and it is important that the men should receive their dues before they return to their homes.
We have on hand a number of large bills which it is necessary to have exchanged at Boston, and shall be much obliged to you as our time presses if you will facilitate and expedite the requisite arrangements for the purpose.
